DETAILED ACTION
This action is in response to the request for reconsideration filed 9 March 2021.
Claims 5, 7, 10, and 13 are original
Claims 1-4. 6, 8-9, 11-12, and 14-18 are previously presented.
Claims 1-18 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1-3, 6-11, 14-15, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (WANG, P., M. L. LITVAK, AND K. AZIZ. "Optimization of Production Operations in Petroleum Fields. Paper SPE 77658 presented at the SPE Annual Technical Conference and Exhibition, San Antonio, USA." (2002)) in view of Guyaguler (US 20050267717 A1).

Regarding claim 1 Wang discloses a method for gas lift rate management (p1:Abstract:¶1: “we present an optimization technique for allocating production rates and lift-gas rates to wells of large fields”), comprising:
collecting production system data (p2:¶¶1-3: e.g. “Reservoir Model”, “well”, “Model of the Gathering System”, “tubing string”);
performing a simulation (p2:¶5: “the optimization tools can be combined with a reservoir simulator, and applied repeatedly to optimize the long-term production operations.”; p3:last ¶ to 4:¶1: “we choose the oil flow rate and the lift-gas rate for each well as the decision variables … f (x) and F(x) denote the flow rates and pressures of some wells or facilities” EN: The optimizing in combination with a reservoir simulation is the performing a simulation, i.e. a simulation of the combined reservoir-gathering system to determine optimal oil flow and gas lift rates.) based on the collected data (p2:right:¶2: “The multiphase flow in a gathering system is described by mass conservation and the Kirchoff’s law.”; p2:¶1: “It [the reservoir model] provides the conditions at the well blocks that form the boundary conditions for the gathering system.” EN: “the gathering system” and “reservoir model”), a fluid model (p2:¶2: “fluid properties are represented by a black-oil model”; pp2-3:§Governing equation, e.g. “oil”, “water”, “gas”, “multiphase”. ), and a fully-coupled set of equations (p2:¶1: “It provides the conditions at the well blocks that form the boundary conditions for the gathering system.” And “Given the oil flow rate of a well, we obtain the water and gas flow rates of that well using appropriate well models.” EN: The reservoir simulator is coupled to the flow equations. p2:¶¶1 and 3 and eq 1. EN: Kirchoff’s laws and mass conservation dictate the coupling of gathering system components.);
expediting convergence of a solution for the simulation (EN: see “fixed well production rates are selected and corresponding minimum required gas lift rates … are directly calculated by the simulation” since this constitutes “expediting …”), wherein:
[for each simulation] (p2:¶5: “In this work we optimize the short-term production operation based on static reservoir conditions. However, the optimization tools can be combined with a reservoir simulator, and applied repeatedly to optimize the long-term production operations.” EN: repeatedly applying with fixed condition at each repetition for “long-term” is interpreted as each time step, i.e. a set of static conditions->simulate w/ optimization->new set of static conditions->simulate w/ optimizations) fixed well production rates are selected (pp3-4:§New Formulation:¶2: “we choose the oil flow rate and the lift-gas rate for each well as the decision variables and use the fact that for fixed flow rates the pressure drop across the choke increases as the choke closes. … When we perform the pressure transverse calculation from the separator side, we set all surface chokes fully open. … In other words, if a set of oil and lift-gas rates satisfies inequality (4), we can produce the gathering system with that set of oil and lift-gas rates by, where appropriate, adjusting some of the well chokes. … active deliverability constraint [eq omitted] indicates that well j should remain fully open.” EN: The "fully open chokes" is selecting the maximum well production rates (a “fixed” rate as indicated by “remain” fully open).) and corresponding minimum required gas lift rates to produce at the selected fixed well production rates are directly calculated by the simulation (pp3-4:§New Formulation:¶2: “we choose the oil flow rate and the lift-gas rate for each well as the decision variables”); and
storing the gas lift rates determined for the solution for use with gas lift operations of the production system (p1:§Introduction:¶1: “While production can be controlled by adjusting well production rates, allocating lift-gas rates … . The objective of dynamic production optimization is to find the best operational settings at a given time, subject to all constraints, to achieve certain operational goals.” EN: One must store the gas lift rates to allocate them in the field.); and
adjusting gas lift rates for at least one well in the production system based on the stored gas lift rates and the selected fixed well production rates using a choke of the gas lift operations of the production system which regulates the gas lift rates (p1:right:¶4: “Here we extend the work of Wang et al.13 and propose a new formulation for the problem of simultaneously optimizing the allocation of well rates and lift-gas rates.” And p6:§Conclusions:item 4: “The proposed optimization method can be used for real-time production control or for reservoir developments.”), wherein:
the selected fixed well production rates are based on a facility production limit (pp3-4:§New Formulation:¶2: “When we perform the pressure transverse calculation from the separator side, we set all surface chokes fully open. … In other words, if a set of oil and lift-gas rates satisfies inequality (4), we can produce the gathering system with that set of oil and lift-gas rates by, where appropriate, adjusting some of the well chokes.” EN: The limit with “fully open chokes" is a facility production limit.);
the gas lift rates are constrained by a facility gas lift limit (p2:¶4: “The constraints include … maximum amount of lift-gas available for gas-lift wells.”); and
if the facility gas lift limit is reached, the simulation will not allow the facility gas lift limit to be exceeded (p2:¶4: “The constraints include … maximum amount of lift-gas available for gas-lift wells.”; p4:left:¶1: “f (x) and F(x) denote the flow rates and pressures of some wells or facilities. However, in (P2), they are evaluated in a different way. In (P2), given a set of oil and lift-gas rates, x”) even though production from wells in the production system may drop below the facility production limit (p4:left:¶1: “Constraint (5c) ensures the optimal oil and a lift-gas rate for problem (P2) is within the deliverability capacity of the gathering system.” and p4:left:¶2: “After we obtain the optimal solution, we can decide the well status according to their oil rate and the status of constraint (5c). In the optimal solution, for well j , a zero oil flow rate indicates that well j should be closed; a positive oil rate but inactive deliverability constraint ( pjr > pjs ) indicates that well j should be partially closed; a positive oil rate and active deliverability constraint ( pjr = pjs ) indicates that well j should remain fully open.” EN: This demonstrates that the production may drop below the facility production limit, i.e. it may have partially closed chokes. Note that this limitation may not be required, see claim interpretation above.).
Wang does not explicitly disclose in each time step of the simulation [fixed well production rates are selected];
[production rates and corresponding required gas lift rates] for use by an optimizer;
only the selected fixed well production rates are decision variables in each iteration of the optimizer.
However, Guyaguler teaches in each time step of the simulation [fixed well production rates are selected] ([0046]: “The optimized fluid flow rates, and other fluid flow characteristics determined from the optimizer such as constraint violation penalties, may then be allocated among the well bores and reservoir (step 190). These optimized flow rates and characteristics may then be imposed (step 200) as initial/boundary conditions in the next iterative time step in the reservoir simulation.”);
[production rates and corresponding required gas lift rates] for use by an optimizer ([0144]: “The baseline flow rate of each component at each individual completion is extracted from the reservoir simulation run at a particular time step and well production level.”);
only the selected fixed well production rates are decision variables in each iteration of the optimizer ([0045]: “The objective function is then optimized (step 180) by an optimizing subroutine (optimizer) to produce an optimized allocation of fluid flow rates among the well bores.”; [0058]: “In one embodiment of this invention, the main variables are well bore rates.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang in view of Guyaguler to include “in each time step of the simulation [fixed well production rates are selected]; [production rates and corresponding 

Regarding claims 8 and 17, the claim recites the same substantive limitations as claim 1, and is rejected using the same teachings. EN: Note that the system of Wang uses provided software (Wang:p6:footnote), which requires a system having a processor and memory.

Regarding claim 2 Wang discloses the method of claim 1, further comprising:
determining a difference between pressure at a bottom of the at least one well (p4:top-left: “where prj is the bottom hole pressure for well j calculated from the reservoir side”) and pressure at a top of the at least one well (p4:top-left: “psj is the bottom hole pressure for well j calculated from the separator side.”); and
(pp3-4:§New Formulation: e.g. “we choose the oil flow rate and the lift-gas rate for each well as the decision variables”; “we can produce the gathering system with that set of oil and lift-gas rates”; p4:top-left: “In other words, if a set of oil and lift-gas rates satisfies inequality (4), we can produce the gathering system with that set of oil and lift-gas rates by, where appropriate, adjusting some of the well chokes.” EN: Applicant’s specification at p7:ll3-30 describes “directly calculate” in terms of an optimization process and Wang is using an optimization process to calculate the lift-gas rates.).

Regarding claim 9, the claim recites the same substantive limitations as claim 2, and is rejected using the same teachings.

Regarding claim 3 Wang discloses the method according to claim 1, wherein each of the selected fixed well production rates is based on a solution wherein the fully-coupled set of equations (as shown for claim 1, the “fully open chokes”) are solved using fixed reservoir conditions (p2:¶4: “static reservoir conditions”; p3:right:¶4: “use the fact that for fixed flow rates the pressure drop across the choke increases as the choke closes”).

Regarding claim 6 Wang discloses the method of claim 1.
Wang does not explicitly disclose performing at least one more iteration of the optimizer in response to determining that the solution is sub-optimal, and selecting new fixed well production rates based on the simulation.
However, Guyaguler teaches performing at least one more iteration of the optimizer in response to determining that the solution is sub-optimal, and selecting new fixed well production rates based on the simulation ([0046]: “The optimized fluid flow rates, and other fluid flow characteristics determined from the optimizer such as constraint violation penalties, may then be allocated among the well bores and reservoir (step 190). These optimized flow rates and characteristics may then be imposed (step 200) as initial/boundary conditions in the next iterative time step in the reservoir simulation. Steps 120-200 are then repeated to provide enhanced field scale production over many time steps until a satisfactory period of time has elapsed and the simulation is then ended.” And [0050]: “output. A user may then make appropriate changes to production constraints or to the capacity of surface facilities to reflect the value of the violation of the soft constraints.” EN: constraint violations indicate a feasible but sub-optimal solution.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang in view of Guyaguler to include “performing at least one more iteration of the optimizer in response to determining that the solution is sub-optimal, and selecting new fixed well production rates based on the simulation” since Guyaguler has need for a reservoir simulator to extract baseline flow rates of each component ([0144] as cited above) in view of bore flow rates imposed on the simulator for optimization purposes ([0045] as cited above) and Guyaguler is concerned with gas-lift rate limits (see [0089] proposing lift rate limits) while Wang provides a simulator which provides flow rates for each component (see p2:right:¶4) in view of imposed flow rates (via choke settings) as well as associated gas lift rates for the configuration which “ensures the optimal oil and a lift-gas rate for problem (P2) is within the deliverability capacity of the gathering system. Thus they can be produced from the gathering 

Regarding claim 15, the claim recites the same substantive limitations as claim 6, and is rejected using the same teachings.

Regarding claim 7 Wang discloses the method of claim 1, wherein said selecting and said adjusting are based on a well rate constraint equation (p3:eq 3b and “For the example problem, f (x) is the oil flow rate from the separator, F(x) represents the water flow rate from the separator, and the bottom hole pressures of the two wells.”; and p4:eq 5b and “f (x) and F(x) denote the flow rates and pressures of some wells or facilities”  Constraint (5c) ensures the optimal oil and a lift-gas rate for problem (P2) is within the deliverability capacity of the gathering system.”), a hydraulic equation (p4:eq 5c and “Constraint (5c) ensures the optimal oil and a lift-gas rate for problem (P2) is within the deliverability capacity of the gathering system.” EN: The difference is fluid pressures is a hydraulic equation.), facility production limits (pp3-4:§New Formulation:¶2: “When we perform the pressure transverse calculation from the separator side, we set all surface chokes fully open. … In other words, if a set of oil and lift-gas rates satisfies inequality (4), we can produce the gathering system with that set of oil and lift-gas rates by, where appropriate, adjusting some of the well chokes.” EN: The limit with “fully open chokes" is a facility production limit.), and facility gas lift limits (p2:¶4: “The constraints include … maximum amount of lift-gas available for gas-lift wells.”).

Regarding claim 16, the claim recites the same substantive limitations as claim 7, and is rejected using the same teachings.

Regarding claim 10 Wang discloses the gas lift rate management system of claim 8, further comprising a gas lift control interface that performs gas lift operations based on the stored gas lift rates (p1:§Introduction:¶1: “While production can be controlled by adjusting well production rates, allocating lift-gas rates, and in some fields, by switching well connections from one flowline to another flowline, implementation of these controls in an optimal manner is not easy. The objective of dynamic production optimization is to find the best operational settings at a given time, subject to all constraints, to achieve certain operational goals.” EN: One must have an interface in order to apply the gas lift rates as operational settings in the field.).

Regarding claim 11 Wang discloses the gas lift rate management system of claim 8, further comprising a data acquisition interface that collects well data (p2:¶1: “The reservoir is modeled by a conventional black-oil reservoir simulator. It provides the conditions at the well blocks that form the boundary conditions for the gathering system”), surface network (p2:¶2: “A well refers to a wellbore and its surrounding reservoir conditions (potentially the whole reservoir). Links refer to any device or facility across which pressure changes. A link can be a tubing string, a choke, or a pipeline. … Fig. 1 is a schematic illustration of such a gathering system” and p9:figs 1 and 2: “platform”, “separator”), and facility data (p2:¶2: “A well refers to a wellbore and its surrounding reservoir conditions (potentially the whole reservoir). Links refer to any device or facility across which pressure changes. A link can be a tubing string, a choke, or a pipeline. … Fig. 1 is a schematic illustration of such a gathering system”; p2:¶4: “The constraints include maximum/minimum flow rates and pressure constraints imposed on production wells or network nodes, and maximum amount of lift-gas available for gas-lift wells.”), wherein at least some of the collected data is used to select the fixed well production rates (pp3-4:§New Formulation:¶2: “When we perform the pressure transverse calculation from the separator side, we set all surface chokes fully open.”).

Regarding claim 14 Wang discloses the gas lift rate management system of claim 8, wherein the gas lift rate management module, when executed, enables calculation of gas lift rates (pp3-4:§New Formulation:¶2: “we choose the oil flow rate and the lift-gas rate for each well as the decision variables”) based on the selected fixed well production rates (pp3-4:§New Formulation:¶2: “we choose the oil flow rate and the lift-gas rate for each well as the decision variables and use the fact that for fixed flow rates the pressure drop across the choke increases as the choke closes. … When we perform the pressure transverse calculation from the separator side, we set all surface chokes fully open. … In other words, if a set of oil and lift-gas rates satisfies inequality (4), we can produce the gathering system with that set of oil and lift-gas rates by, where appropriate, adjusting some of the well chokes. … active deliverability constraint [eq omitted] indicates that well j should remain fully open.” EN: The "fully open chokes" is selecting the maximum well production rates (a “fixed” rate as indicated by “remain” fully open).), wherein the gas lift rates adjust themselves as a reservoir depletes (p2:¶5: “However, the optimization tools can be combined with a reservoir simulator, and applied repeatedly to optimize the long-term production operations” EN: The reservoir will deplete in the long-term.).

Regarding claim 18 Wang discloses the non-transitory computer-readable medium of claim 17, wherein the software, when executed, further causes the computer to:
determine a difference between pressure at a bottom of the at least one well (as for claim 2) and pressure at a top of the at least one well (as for claim 2); and
use the difference to directly calculate the minimum required gas lift rates for the solution (as for claim 2),
wherein the selected fixed well production rates and the adjusted gas lift rates are constrained by a well rate constraint equation, a hydraulic equation, the facility production limits, and the facility gas lift limits (as for claim 7).
 
Claim(s) 4-5 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wang and Guyaguler as applied to claims 1 and 11 above in view of Watts (WATTS, J. W., FLEMING, G. C., & LU, Q. (2009, January 1). Determination of Active Constraints in a Network. Society of Petroleum Engineers. doi:10.2118/118877-MS).

Regarding claim 4 Wang discloses the method according to claim 1 (with Guyaguler as shown above), wherein each of the selected fixed well production rates is based on a well production rate constraint: Qpi = Ci equation (p2:eq. 1 and p4:eq 5(b) and “f (x) and F(x) denote the flow rates and pressures of some wells or facilities.” EN: The “u” of eq 5b is an upper limit on flow rate.);
where Ci is a well rate constraint for well i (p4:eq 5b: “u”, Qpi is a flow rate of constrained phase p in well i (p2:eq 1: “qnp,i"), qgt is a total mass flow rate of gas lift for well i (p2:eq 1: where “p” = “g” for gas).
Wang does not explicitly dislcose Qpi(qwt,xw,qgt,xg);
qwt is a total mass flow rate flowing from the reservoir into well i, xw is a composition of fluid flowing into well i, and xg is a composition of gas lift gas for well i.
However, Watts teaches Qpi(qwt,xw,qgt,xg) (p2:¶3: “a new network formulation that uses total mass flow rates at network connections and flow compositions and pressures at network nodes as the prima1y unknowns”);
qwt is a total mass flow rate flowing from the reservoir into well i (p2:¶3: “When the network system is solved, the total mass flow rates at network connections can be eliminated first”), xw is a composition of fluid flowing into well i, and xg is a composition of gas lift gas for well i (p2:¶3: “resulting in a reduced network equation system with unknowns (flow compositions and pressures) at network nodes only” EN: the compositions will necessarily include fluid and gas when both are present.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang to provide the limitation of “Qpi(qwt,xw,qgt,xg); qwt is a total mass flow rate flowing from the reservoir into well i, xw is a composition of fluid flowing into well i, and xg i”  as taught by Watts since “As a result, the reduced system has the same structure as the reservoir equation system. With the help of proper node ordering, this allows the use of linear solvers that are efficient and parallelizable. This fo1mulation has been implemented in the NEXUS simulator.” (Watts:p2:¶3), i.e. it allows for efficient, parallelizable implementations and an implementation is already available in a known simulator.

Regarding claim 12, the claim recites the same substantive limitations as claim 4, and is rejected using the same teachings.

Regarding claim 5 Wang discloses the method according to claim 4 (with Guyaguler and Watts as shown above), wherein performing the simulation comprises selecting a value for Ci (as for claim 4, the “u” of eq 5b) using fixed reservoir conditions (p3:right:¶4: “use the fact that for fixed flow rates the pressure drop across the choke increases as the choke closes”)
Wang does not explicitly teach selecting a predetermined value for xg, and solving for qwt, xw, and qgt.
However, Watts teaches selecting a predetermined value for xg (p2:¶3: “When the network system is solved, the total mass flow rates at network connections can be eliminated first” EN: “eliminating” in this context is interpreted as determining which is a selecting), and solving for qwt, xw, and qgt (p2:¶¶3-4: “resulting in a reduced network equation system with unknowns (flow compositions and pressures) at network nodes only. … Solving the network system may or may not use Newton iteration.” EN: the flows and compositions will necessarily include fluid and gas when both are present.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang to provide the limitation of “selecting a predetermined value for xg, and solving for qwt, xw, and qgt.”  as taught by Watts since “As a result, the reduced system has the same stmcture as the reservoir equation system. With the help of proper node ordering, this allows the use of linear solvers that are efficient and parallelizable. This fo1mulation has been implemented in the NEXUS simulator.” (Watts:p2:¶3), i.e. it allows for efficient, parallelizable implementations and an implementation is already available in a known simulator.

Regarding claim 13, the claim recites the same substantive limitations as claim 5, and is rejected using the same teachings.

Response to Arguments
I. Rejection of Claims 1-3, 6-11, and 14-18 under 35 U.S.C. § 103
Examiner:
At pages 9-10 Applicant provides a summary of the rejection.

Applicant (P11:¶¶1-2):
As noted above, the Office Action alleges that "it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wang in view of Guyaguler to include 'in each time step of the simulation ... only the selected fixed well 
At pp. 3-4, the Office Action states:
performing a simulation (p2:¶5: "the optimization tools can be combined with a reservoir simulator, and applied repeatedly to optimize the long-term production operations."; p3:last1 to 4:11: "we choose the oil flow rate and the lift-gas rate for each well as the decision variables ... f (x) and F(x) denote the flow rates and pressures of some wells or facilities" EN: The optimizing in combination with a reservoir simulation is the performing a simulation, i.e. a simulation of the combined reservoir-gathering system to determine optimal oil flow and gas lift rates.)
Here, as the Office Action recognizes, Wang explicitly treats both well production rates and gas lift rates as "independent decision variables" (f(x) and F(x)). Thus, Wang's principle of operation is to use both a well production rate (Wang's "oil flow rate") and a gas lift rate (Wang's "lift-gas rate") as decision variables in its simulation rather than using only selected fixed well production rates as the decision variable.
Further, Wang at the last paragraph in the right-hand column on p. 1 states:
Here we extend the work of Wang et al. 13 and propose a new formulation for the problem of simultaneously optimizing the allocation of well rates and lift-gas rates. The optimization problem is solved by a sequential quadratic programming algorithm, which is a derivative-based nonlinear optimization algorithm. The proposed method is tested on several examples. Results show that 
Again, Wang here explicitly provides a solution for an optimization problem which simultaneously optimizes the allocation of well production rates and gas lift rates, i.e., the sequential quadratic programming algorithm. Consistent with the discussion above where Wang explicitly discloses that both well production and gas lift rates are "independent decision variables," the principle of operation of Wang's disclosed sequential quadratic programming algorithm is a new formulation for the problem of simultaneously optimizing the allocation of well rates and gas lift rates – where both well production and gas lift rates are treated as decision variables.
Examiner’s response:
The examiner respectfully submits that the claimed method “comprising: … in each time step of the simulation, fixed well production rates are selected and corresponding minimum required gas lift rates to produce at the selected fixed well production rates are directly calculated by the simulation for use by an optimizer; and only the selected fixed well production rates are decision variables in each iteration of the optimizer” does not preclude the use of gas-lift rates as decision variables within the simulation. Note that the claim itself requires both “in each time step of the simulation, fixed well production rates are selected and corresponding minimum required gas lift rates to produce at the selected fixed well production rates are directly calculated by the simulation for use by an optimizer” [i.e. gas-lift rates may be calculated (be decision variables) for the simulation in view of fixed well production] and “only the selected fixed well production rates are decision variables in each iteration of the optimizer” [i.e. the production rates may be calculated (be decision variable) by the optimizer in view of the gas-lift “only the selected fixed well production rates are decision variables in each iteration of the optimizer” requires that there is an “optimizer” for which the “only the selected fixed well production rates are decision variables” [i.e. optimization using well production rate as the only decision variables].
This is also described in Applicant’s specification at P7:LL3-16, e.g. “Rather than treat both gas lift rates and well production rates as decision variables, the disclosed gas lift rate management operations treat only the well production rates as decision variables, and directly calculate the required gas lift rates. More specifically, surface facility equations (e.g., well and tubing hydraulics equations) are solved with fixed reservoir conditions at the beginning of a time step, to obtain the gas lift rates for each well as a function of the well production rates. An optimizer is then used to optimize a benefit function, subject to facility constraints, with the well production rates used as decision variables. Once the optimizer has calculated the well production rates for a time step, these rates are imposed as constraints for the overall production system solution (reservoir, well, and surface network) and the gas lift rates can be adjusted.” [emphasis added] This is further elaborated at eqs 1 and 2 (pages 7 and 8) and at page 8, i.e. “In some embodiments, the right hand side (C) of equation 1 is fixed (the result of performing the optimization with fixed reservoir conditions). By using equations 1 and 2, the simulator calculates the independent variables qwt, xw, qgt, Pb and Pt. … In contrast to other simulators that use fixed gas lift rate constraints, the disclosed technique enables calculation of gas lift rates based on well production rates (allowing gas lift rates that adjust themselves as the reservoir depletes).” [emphasis added] where “qgt is the total mass flow rate of gas lift for a particular well”. As seen in the description, the gas lift rates are calculated/adjusted in view of 
As regards, “simultaneously optimizes the allocation of well production rates and gas lift rates” the examiner respectfully submits that it is the fixed choke settings of Wang that are correspond to the claimed “fixed well production rates” as shown in this Office Action and the Office Action [at page 5] filed 15 December 2020 (“prior Office Action” hereinafter). As also shown, Wang discloses that after determination of the oil and lift rates, the fixed/contrained choke settings may be adjusted (to account for the production) [prior Office Action at page 6 citing Wqang at page 4] and it is the Guyaguler disclosure which is relied upon for optimization using the production rate as decision variables. More briefly, the reasoning presented is that Wang provides a manner of simulating to determine lift rates in view of fixed choke settings controlling production and Guyaguler which discloses optimization steps for the production rates in view of the simulation results. The examiner respectfully submits that this corresponds to the claimed invention as understood in view of the specification.

Applicant (P12:¶¶1-2):
Without comment on the propriety of the Office's application of the cited portions of Guyaguler, modifying Wang to use Guyaguler's alleged teaching of only using selected fixed well production rates as decision variables in each iteration of an optimizer would clearly change Wang's principle of operation since, as established above, Wang's principle of operation is to 
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)1
Since, as established above, modifying Wang with the cited portion of Guyaguler changes the principle of operation of Wang, the teachings of Wang and Guyaguler, per the above-cited portion of the MPEP, "are not sufficient to render the claims prima facie obvious."
In the second full paragraph in the right-hand column on p. 1, Wang states:
In most commercial reservoir simulators11,12, flow rate constraints on facilities are handled sequentially by ad hoc rules. In addition, gas-lift optimization is done separately from the allocation of well rates. Because of the nonlinear nature of the optimization problem and complex interactions, results for such procedures can be unsatisfactory.
Thus, not only does modifying Wang with Guyaguler change Wang's principle of operation, as established above, Wang expressly describes that results of gas lift optimizations done separately from well rate optimizations are unsatisfactory. As such, Wang would consider a simulation where only selected well production rates are decision variables (in each iteration of an optimizer), as presently claimed (and not both well production and gas lift rates as decision variables), to yield unsatisfactory results because of "the nonlinear nature of the optimization problem and complex interactions" when sequentially optimizing well production and gas lift rates. Therefore, a person of ordinary 
Examiner’s response:
Regarding the assertion that “Wang's principle of operation is to explicitly use both well production rates and gas lift rates as decision variables” and “modifying Wang to use Guyaguler's alleged teaching of only using selected fixed well production rates as decision variables in each iteration of an optimizer would clearly change Wang's principle of operation since, as established above”, as discussed above, the fixed production rates of Wang correspond to the maximum production in view of the choke settings. Wang provides for a simulation procedure to determine oil and lift gas rates in view of the fixed production settings (fixed via choke settings) and thereafter adjusting the chokes as needed. Guyaguler discloses a method of using constraints, to optimize an objective function where the well production rates are the decision variables (prior Office Action at pages 6-7). The proposed combination (prior Office Action at page 8) is that Guyaguler’s optimization of well production rates can use the simulation of Wang to determine the component rates and gas lift rates, i.e. that the overall optimization of production can use the Wang simulation in the overall optimization process. The examiner respectfully submits that this is not a change in the principle operation of the Wang disclosure. This is also indicated in the Wang disclosure itself, i.e. at page 2:¶5 – “In this work we optimize the short-term production operation based on static reservoir conditions. However, the optimization tools can be combined with a reservoir simulator, and applied repeatedly to optimize the long-term production operations.” Accordingly, the repeated use of the Wang simulation in the overall production optimization of Guyaguler does not present a change in the principle of operation of the Wang simulation.
Regarding the assertion that ‘Wang expressly describes that results of gas lift optimizations done separately from well rate optimizations are unsatisfactory. As such, Wang would consider a simulation where only selected well production rates are decision variables (in each iteration of an optimizer), as presently claimed (and not both well production and gas lift rates as decision variables), to yield unsatisfactory results because of "the nonlinear nature of the optimization problem and complex interactions” when sequentially optimizing well production and gas lift rates’, as discussed, the combination does not change the principle of determining oil and gas lift rates in view of fixed production rate settings and accordingly the nonlinearity is addressed via the Wang method.

Applicant (P13:¶1):
For at least the reasons given above, i.e., that (1) the teachings of Wang and Guyaguler are not sufficient to render the claims primafacie obvious and (2) one of ordinary skill in the pertinent art would not be motivated to modify Wang with Guyaguler as the Office Action suggests, the applied combination of the cited portions of Wang and Guyaguler does not provide a prima facie case of obviousness for pending Claims 1, 8, and 17 and claims that depend thereon. Therefore, the pre-AIA  § 103(a) rejection of Claims 1-3, 6-11, and 14-18 should be overturned and the claims set to issue. Accordingly, Applicant respectfully requests the Office to 
Examiner’s response:
For the reasons discussed above, the examiner respectfully disagrees.

Conclusion
Claims 1-18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MUKHTYAR, VISHWA A., YOGENDRA SHASTRI, AND RAVINDRA D. GUDI. "Improved Stable, Optimal Production in Gas Lift Wells: Exploiting Additional Degrees of Freedom." IFAC Proceedings Volumes 46, no. 32 (2013): 421-426.
Discussing oil and lift rate optimization using choke openings and gas injection valve openings as decision variables

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128